Title: To George Washington from Philippe-André-Joseph de Létombe, 9 November 1782
From: Létombe, Philippe-André-Joseph de
To: Washington, George


                  
                     Monsieur,
                     Boston, 9. 9bre 1782.
                  
                  J’ai l’honneur d’adresser à votre Excellence les Paquets de Messieurs de Vaudreuil et de Choisy et j’ai celui de La Supplier de vouloir bien faire parvenir Le Paquet ci-inclus à Monsieur le chevalier de la Luzerne.  Je uis, avec un profond Respect, de votre Excellence Le très humble et très obéissant Serviteur
                  
                     de letombe
                  
               